Case 1:21-cv-20835-BB Document 22 Entered on FLSD Docket 05/25/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-20835-BLOOM/Otazo-Reyes

 LARRY BRADY OWENS,

        Plaintiff,

 v.

 INFLECTION RISK SOLUTIONS, LLC,
 d/b/a GoodHire,

       Defendant.
 __________________________________/

                             ORDER SCHEDULING MEDIATION

        The mediation conference in this case shall be held on November 17, 2021, at 9:00 a.m.

 with Lori Adelson via video conference. On or before November 22, 2021, the parties shall file a

 mediation report indicating whether all required parties were present. The report shall also indicate

 whether the case settled (in full or in part), the mediation was continued with the consent of the

 parties, or whether the mediator declared an impasse. The parties may not reschedule the mediation

 without leave of court.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 24, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
